                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:19-CR-3036

vs.
                                                            ORDER
ROBERT LEE WRIGHT,

                   Defendant.


       The defendant, Robert Lee Wright, objects (filing 44) to the Findings and
Recommendation (filing 35) of the Magistrate Judge, recommending that the
defendant's Motion to Suppress (filing 24) be denied in its entirety. The Court
conducted a de novo review of the motion to suppress, pursuant to 28 U.S.C. §
636(b)(1). The court concurs in the Magistrate Judge's factual findings and
legal analysis. See filing 35. The Court therefore finds the defendant's objection
to be without merit, and will adopt the Magistrate Judge's Findings and
Recommendation.

      IT IS ORDERED:

      1.    The Magistrate Judge's Findings and Recommendation
            (filing 35) are adopted.

      2.    The defendant's objection (filing 44) is overruled.

      3.    The defendant's motion to suppress (filing 24) is denied.

      Dated this 30th day of October, 2019.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
